DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant’s preliminary amendment to claims and drawings dated 06/27/2022 has been fully considered and is sufficient.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As to claim 7, use of the word “apparatus” does not inherently mean that the claim is directed to a machine. Only if at least one of the clamed elements of the apparatus is a physical part of a device can the apparatus as claimed constitute part of a device or a combination of devices to be a machine within the meaning of 35 U.S.C. 101.
In the instant case, the claimed apparatus comprises several modules, i.e., a first parsing module, an acquiring module, a second parsing module, a Bloom filtering module, a stopping module, and a returning module, each configured to perform claimed functionality. The specification states that an apparatus comprising these modules can be implemented purely in software (par. [0124] as published). Therefore, the specification provides evidence that in at least one embodiment the claims are broad enough to be implemented completely in software, which renders claim 7 non-statutory under 35 U.S.C. 101. 
Claim 8 fails to correct the deficiency of claim 7 and thus is rejected for analogous reasons. Additional submodules of claim 8 also appear in light of the specification to be software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2002/0016839 A1) hereinafter Smith1 in view of Smith et al. (US 2019/0349426 A1) hereinafter Smith2. 
	As to claim 1, Smith1 teaches a method for pushing subscription data (abstract), wherein the method is performed by a subscription server (Fig. 1), and comprises:
	parsing a subscription condition set into a first attribute set in response to receiving the subscription condition set, wherein the first attribute set comprises at least one attribute element set, and the subscription condition set comprises at least one subscription condition [evaluating filters and other rules in client’s profiles] (par. [0014], [0059], [0062]); 
	parsing the device data into a second attribute set, wherein attribute elements in the second attribute set are of a same type as the attribute element set in the first attribute set [receiving data stream and generating name-value pair sets] (par. [0045], Fig. 3); 
	performing filtering on the attribute elements in the second attribute set one by one in a predetermined order by taking the attribute element set in the first attribute set as a filter condition (par. [0046]); 
	stopping the filtering on other attribute elements in the second attribute set in the case that a filtering result of one of the attribute elements in the second attribute set indicates a mismatch with a corresponding attribute element set in the first attribute set [filtering is halted if it is determined a type of change should not be forward to a client] (par. [0064]); and
	returning to the step of acquiring the device data [device data is acquired continuously] (Fig. 3 par. [0054]).
	Smith1 fails to teach that type of filtering performed is Bloom filtering.
	Smith2 is directed to, in part, to selectively routing published data to a subscriber based on Bloom filtering (Fig. 247). In particular, Smith2 teaches:
	acquiring device data, wherein the device data is stored in the subscription server [publisher publishes content in block 24708 and content is delivered to a router in in block 24710] (par. [1706]-[1708]);
	performing Bloom filtering on the acquired device data by taking subscriber’s registered subscription as a filter condition (par. [1707]-[1710]);
	stopping the Bloom filtering in the case that a Bloom filtering result indicates a mismatch (par. [1707]-[1710]); and
	returning to the step of acquiring the device data [process of Fig. 247 can be repeated every time new data is published].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Smith1 by performing Bloom filtering on the object data streams received in the system of Smith1 in order to efficiently test whether an element is a member of a set, which is the purpose of the Bloom filter.
	
	As to claim 3, Smith1 in view of Smith2 teaches that in the case that a number of subscription conditions is 1, the method further comprises:
	transmitting the device data to a client in the case that the Bloom filtering result of the attribute elements in the second attribute set indicates a corresponding match with the attribute element set in the first attribute set, wherein the client is a terminal for transmitting the subscription condition (par. [0077]-[0079] in Smith1; par. [1708]-[1710] in Smith2).
	
	As to claim 4, Smith1 in view of Smith2 teaches that in the case that a number of subscription conditions is greater than 1, the method further comprises:
	acquiring a unified subscription condition by intersecting subscription condition sets corresponding to the attribute elements which are successfully matched in the first attribute sets in the case that that the Bloom filtering result of the attribute elements in the second attribute set indicates a corresponding successful match with the attribute element set in the first attribute set; acquiring a matching result by matching an attribute set corresponding to the unified subscription condition with the second attribute set; and
transmitting the device data to a client in response to the matching result indicating that the second attribute set is successfully matched with the attribute set corresponding to the unified subscription condition (par. [0077]-[0079] in Smith1; par. [1708]-[1710] in Smith2).
	
	As to claim 6, Smith1 in view of Smith2 teaches that the attribute element set in the first attribute set is at least one of a model, a device, and a measurement point (par. [0059], [0062] in Smith1).

	As to claim 7, Smith1 in view of Smith2 teaches an apparatus for pushing subscription data in Internet of Things, wherein the apparatus is applicable to a subscription server (Fig. 2, par. [0055] in Smith1), and comprises: a first parsing module, an acquiring module, a second parsing module, a Bloom filtering module, a stopping module, and returning module, all configured to perform the functionality as discussed per claim 1 above.

	As to claim 9, Smith1 in view of Smith2 teaches a computer device, comprising a processor and a memory storing at least one instruction, at least one program, a code set, or an instruction set therein (Fig. 2 in Smith1), wherein the at least one instruction, the at least one program, the code set, or the instruction set, when loaded and executed by the processor, causes the processor to perform the method for pushing subscription data in Internet of things as discussed per claim 1 above.

	As to claim 10, Smith1 in view of Smith2 teaches a non-transitory computer-readable storage medium, storing at least one instruction, at least one program, a code set, or instruction set (claim 51 in Smith2), wherein the at least one instruction, the at least one program, the code set, or the instruction set, when loaded and executed by a processor of computer device, causes the computer device to perform the method for pushing subscription data in Internet of things, as discussed per claim 1 above.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442